DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        SALLY A. MCQUISTON,
                             Appellant,

                                     v.

  GARY R. NIKOLITS, As Property Appraiser Of Palm Beach County;
   MARSHALL STRANBURG, As Executive Director Of The Florida
 Department Of Revenue; and ANNE GANNON, As The Tax Collector Of
                        Palm Beach County,
                            Appellees.

                               No. 4D15-3516

                               [June 8, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Cheryl    Caracuzzo,      Judge;   L.T.    Case    No.
502013CA017685XXXXMB.

   Richard P. McCusker, Jr., Delray Beach, for appellant.

   Jeffrey M. Clyman, West Palm Beach, for appellee Gary R. Nikolits, as
Property Appraiser for Palm Beach County.

   Pamela Jo Bondi, Attorney General, Jordan E. Pratt, Deputy Solicitor
General, and Jeffrey Dikman, Senior Assistant Attorney General,
Tallahassee, for appellee Marshall Stranburg, as Executive Director of
The Florida Department of Revenue.

PER CURIAM.

   Affirmed. See Brklacic v. Parrish, 149 So. 3d 85 (Fla. 4th DCA 2014).

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.